Title: To George Washington from Samuel Huntington, 4 April 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia April 4. 1781
                        
                        Your Excellency will receive enclosed an Act of Congress of the 2d Instant, wherein they have engaged for the
                            Pay & Subsistence of two. Regiments of Militia & two Regiments of Infantry proposed to be raised by the
                            State of New York, over & above their Quota of Continental Troops, during the Time they shall be in actual
                            Service. The two Regiments of Infantry to be raised for three Years by the Proposals contained in Govr Clintons Letter
                            referred to, are to be placed under the Direction of the Commander in Chief, yet so as not to be removed out of the State
                            of New York without the Governors Consent. I have the Honor to be with the highest Regard your Excellency’s most obedient
                            humble servant
                        
                            Sam. Huntington President

                        
                     Enclosure
                                                
                            
                                
                                    19 March 1781
                                
                            
                            Extract of a letter from Govr Clinton Dated March 19th 1781.
                            "There is also a bill before the Council of Revision for raising two regiments on the Continental
                                establishment as to the number of Officers & Privates or bounties of unappropriated lands—These troops are to
                                serve for three years and are also to be under the direction of the Commander in Cheif except that they cannot be
                                ordered out of the State without the consent of the Governor for the time being, & I am equally restricted
                                from raising them till congress have consented that their pay subsistance & Clothing shall be a common
                                charge."
                        
                        
                    